DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is responsive to the RCE and Amendment filed on 07/27/22.  Accordingly, claims 1-21 are currently pending.
Claim Rejections - 35 USC § 102



The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gross IV et al  (2015/0019748), previously-cited.
Regarding claim 1, Gross IV et al teaches a method for a first computer system (“network switch”, [0057]), that comprises a first host (“switch 105”, [0048])) to perform encapsulated fragmented packet handling, wherein the method (see figure 3, and particularly see “this figure illustrates the processing techniques that are described above by reference to FIG. 2 can be applied to a packet of any type of protocol. For instance, the packet 305 is a User Datagram Protocol (UDP) packet”, [0075]) comprises:
procedure (240, 265) of detecting, by (240, 265) of the first host,  an egress packet (“packet 305”, [0075]) that is sent from a source virtualized computing instance (“virtual machine”, [0048]) running on the first host (see [0048]) and that requires fragmentation (see “the packet segmentor 265 divides the packet 415 into N segments. N is a number of smaller packets that the packet 495 needs to be segmented into in order to meet the size requirement of the delivery network”, [0079]), wherein the egress packet includes an inner payload (315) and an inner transport layer header (310) (being a UDP packet header) that is generated according to a connectionless transport layer protocol (“UDP”, [0075]); and
procedure (255) of determining, by (255) of the first host,  an outer connectionless transport layer value (“stream identifier”, [0141]) based on content (comprising IP addresses (“IP addresses”, [0141]) in an IP header (310, IP header) and source and destination numbers (“source and destination numbers”, [0141]) in an UDP header (310, UDP header 1)) of the inner transport layer header (see “the stream identifier generator 1030 uses the IP addresses in the IP header 1 and source and destination port numbers in the TCP header 1. In some embodiments, the stream identifier generator 1030 takes a hash value of such information and uses the hash value as the stream identifier”, [0155]);
wherein the method (further see figure 4) further comprises:
procedure (205) of generating, by (205) of a hypervisor (being a switch manager (205, 210)) at the first host that supports the source virtualized computing instance (see [0048, 0133]),  a first encapsulated fragmented packet (420) that includes a first fragment (420, Data) of the inner payload, the inner transport layer header (420, TCP packet header) and a first outer header (420, TCP header 2-1) specifying the outer connectionless transport layer value (420, stream ID); 
procedure (205) of generating, by (205) of the hypervisor at the first host, a second encapsulated fragmented packet (430) that includes a second fragment (430, data) of the inner payload and a second outer header (430, TCP packet header 2-N) specifying the outer connectionless transport layer value (430, stream ID), (see “Since the packet 415 is the payload of a packet 495, the packet segmentor 265 divides the packet 415 into N segments. N is a number of smaller packets that the packet 495 needs to be segmented into in order to meet the size requirement of the delivery network”, [0079] and “In some embodiments, the protocol header generator 270 replicates the TCP header 2 for each of the smaller packets 420, 425, and 430. The replicate TCP headers are TCP headers 2-1 through 2-N”, [0080]); and 
procedure of (410, 235) forwarding, by (410) of the first host, the first encapsulated fragmented packet and the second encapsulated fragmented packet towards a second computer system (“switch 110”, [0053]) that comprises a second host (being the second computer system) to cause receive-side processing based on the outer connectionless transport layer value (“stream identifier”, [0099]) in both the first outer header and the second outer header, (see [0086, 0094, 0191, 0192]),
wherein the receive-side processing includes the second host using the outer connectionless transport layer value to assign/group the first and second encapsulated fragmented packets to a same receive queue at the second host for subsequent reassembly back into the egress packet prior to forwarding the egress packet to a corresponding central processing unit ((Central Processing Unit 1) or (Central Processing Unit 2)) being a destination virtualized computing instance (“virtual machine”, [0053])  running on the second host (see figure 16, and  “In some cases, the destination 130 is a virtual machine. The destination 130 may be configured in the same physical machine in which the switch 110 is configured”, [0053], and “Specifically, this figure illustrates that a NIC 1600 receives packets 1-5, groups the packets based on the source identifier values, and assigns the groups to different central processing units (CPUs) of the switch”, [0191] and “In most cases, it is better to distribute packets that belong to the same stream to the same processing unit”, [0192]).
Regarding claim 2, Gross IV et al teaches determining the outer connectionless transport layer value comprises: identifying an inner user datagram protocol (UDP) source port number (being a source port number (indicated by (“source and destination numbers”, [0141]) included in the UDP header of the inner transport layer header), or namely identifying the inner user datagram protocol (UDP) source port number specified by an inner UDP header, being the inner transport layer header; and determining the outer connectionless transport layer value, being an outer UDP source port number (“stream identifier”, [0155]), based on the inner UDP source port number, (see “the stream identifier generator 1030 uses the IP addresses in the IP header 1 and source and destination port numbers in the TCP header 1. In some embodiments, the stream identifier generator 1030 takes a hash value of such information and uses the hash value as the stream identifier”, [0155]).
Regarding claim 3, Gross IV et al teaches that determining the outer connectionless transport layer value comprises: determining the outer UDP source port number (“stream identifier”, [0155]), by applying a hash algorithm on an inner source Internet Protocol (IP) address (being an IP address (included in “IP addresses”, [0141])), an inner destination IP address (being another IP address (included in “IP addresses”, [0141]), and the inner UDP source port number and an inner UDP destination port number (being the source and destination port numbers), to obtain a hash value (“hash value”, [0155]), (see “the stream identifier generator 1030 uses the IP addresses in the IP header 1 and source and destination port numbers in the TCP header 1. In some embodiments, the stream identifier generator 1030 takes a hash value of such information and uses the hash value as the stream identifier”, [0155]).
Regarding claim 4, Gross IV et al teaches that determining the outer connectionless transport layer value comprises: identifying the outer UDP source port number (“stream identifier”, [0062]) based on tag information (being information (“information”, [0062]))(referred by “the stream identifier generator 255 generates a stream identifier value using the information it reads from the TCP packet header 216”, [0062]) virtually generated, via a virtual machine (“source 125”, [0048]), by the source virtualized computing instance of the virtual machine from which the egress packet originates, (see [0048, 0062]).
Regarding claim 5, Gross IV et al teaches that generating the first encapsulated fragmented packet and the second encapsulated fragmented packet comprises: configuring the first outer header and the second outer header to specify/include the same outer UDP source port number (being the same stream ID) (see (420, stream ID) and (430, stream ID), figure 4) to cause the second computer system to assign both the first encapsulated fragmented packet and the second encapsulated fragmented packet into the same receive (RX) queue; for instance, if the same outer UDP source port number is (“A”, figure 16), the second computer system would group/assign the first encapsulated fragmented packet and the second encapsulated fragmented packet into the same receive (RX) queue, (see figure 16, and “Specifically, this figure illustrates that a NIC 1600 receives packets 1-5, groups the packets based on the source identifier values, and assigns the groups to different central processing units (CPUs) of the switch”, [0191] and “In most cases, it is better to distribute packets that belong to the same stream to the same processing unit”, [0192]).
Regarding claim 6, Gross IV et al teaches that detecting the egress packet comprises: detecting, by the first host (referred to (201), figure 3), the egress packet from the source virtualized computing instance via a virtual network interface controller (VNIC) ((210), figure 3) at the hypervisor that is capable of fragmentation offload, (see “The packet segmentor 285 breaks the packet 295 that includes the TCP header 2 and the packet 215 into smaller packets so that these smaller packets can be carried over the network that requires smaller sizes of packets than the size of the packet 215”, [0066], and “FIG. 15 conceptually illustrates that a NIC of a switch on the transmit side of a tunnel performs Virtual Local Area Network (VLAN) acceleration. Specifically, this figure illustrates that a NIC 1505 places a VLAN tag 1510 in between the fields of an Ethernet header 150”, [0148]).
Regarding claim 7, Gross IV et al teaches that forwarding the first encapsulated fragmented packet and the second encapsulated fragmented packet towards the second computer system comprises:
forwarding, via (410),  the first encapsulated fragmented packet and the second encapsulated fragmented packet to a first edge (being an end of a tunnel (235) coupled to (410) (see figure 4) that communicates with a second edge (being the other end of the tunnel) connected to the second host (see figure 6 and [0095])).
Regarding claim 8, Gross IV et al teaches a non-transitory computer-readable storage medium (“computer readable medium”, [0244]) that includes a set of instructions (“instructions”, [0244] ) which, in response to execution by a processor (“processing unit(s)”, [0244] ) of a first computer system (“network switch”, [0057]), that comprises a first host (“switch 105”, [0048])), cause the processor to perform a method of encapsulated fragmented packet handling, wherein the method (see figure 3, and particularly see “this figure illustrates the processing techniques that are described above by reference to FIG. 2 can be applied to a packet of any type of protocol. For instance, the packet 305 is a User Datagram Protocol (UDP) packet”, [0075]) comprises: 
procedure (240, 265) of detecting, by (240, 265) of the first host,  an egress packet (“packet 305”, [0075]) that is sent from a source virtualized computing instance (“virtual machine”, [0048]) running on the first host (see [0048]) and that requires fragmentation (see “the packet segmentor 265 divides the packet 415 into N segments. N is a number of smaller packets that the packet 495 needs to be segmented into in order to meet the size requirement of the delivery network”, [0079]), wherein the egress packet includes an inner payload (315) and an inner transport layer header (310) (being a UDP packet header) that is generated according to a connectionless transport layer protocol (“UDP”, [0075]); and
procedure (255) of determining, by (255) of the first host,  an outer connectionless transport layer value (“stream identifier”, [0141]) based on content (comprising IP addresses (“IP addresses”, [0141]) in an IP header (310, IP header) and source and destination numbers (“source and destination numbers”, [0141]) in an UDP header (310, UDP header 1)) of the inner transport layer header (see “the stream identifier generator 1030 uses the IP addresses in the IP header 1 and source and destination port numbers in the TCP header 1. In some embodiments, the stream identifier generator 1030 takes a hash value of such information and uses the hash value as the stream identifier”, [0155]);
wherein the method (further see figure 4) further comprises:
procedure (205) of generating, by (205) of a hypervisor (being a switch manager (205, 210)) at the first host that supports the source virtualized computing instance (see [0048, 0133]),  a first encapsulated fragmented packet (420) that includes a first fragment (420, Data) of the inner payload, the inner transport layer header (420, TCP packet header) and a first outer header (420, TCP header 2-1) specifying the outer connectionless transport layer value (420, stream ID); 
procedure (205) of generating, by (205) of the hypervisor at the first host, a second encapsulated fragmented packet (430) that includes a second fragment (430, data) of the inner payload and a second outer header (430, TCP packet header 2-N) specifying the outer connectionless transport layer value (430, stream ID), (see “Since the packet 415 is the payload of a packet 495, the packet segmentor 265 divides the packet 415 into N segments. N is a number of smaller packets that the packet 495 needs to be segmented into in order to meet the size requirement of the delivery network”, [0079] and “In some embodiments, the protocol header generator 270 replicates the TCP header 2 for each of the smaller packets 420, 425, and 430. The replicate TCP headers are TCP headers 2-1 through 2-N”, [0080]); and 
procedure of (410, 235) forwarding, by (410) of the first host, the first encapsulated fragmented packet and the second encapsulated fragmented packet towards a second computer system (“switch 110”, [0053]) that comprises a second host (being the second computer system) to cause receive-side processing based on the outer connectionless transport layer value (“stream identifier”, [0099]) in both the first outer header and the second outer header, (see [0086, 0094, 0191, 0192]),
wherein the receive-side processing includes the second host using the outer connectionless transport layer value to assign/group the first and second encapsulated fragmented packets to a same receive queue at the second host for subsequent reassembly back into the egress packet prior to forwarding the egress packet to a corresponding central processing unit ((Central Processing Unit 1) or (Central Processing Unit 2)) being a destination virtualized computing instance (“virtual machine”, [0053])  running on the second host (see figure 16, and  “In some cases, the destination 130 is a virtual machine. The destination 130 may be configured in the same physical machine in which the switch 110 is configured”, [0053], and “Specifically, this figure illustrates that a NIC 1600 receives packets 1-5, groups the packets based on the source identifier values, and assigns the groups to different central processing units (CPUs) of the switch”, [0191] and “In most cases, it is better to distribute packets that belong to the same stream to the same processing unit”, [0192]).
-Claim 9 is rejected with similar reasons for claim 2.
-Claim 10 is rejected with similar reasons for claim 3.
-Claim 11 is rejected with similar reasons for claim 4.
-Claim 12 is rejected with similar reasons for claim 5.
-Claim 13 is rejected with similar reasons for claim 6.
-Claim 14 is rejected with similar reasons for claim 7.
Regarding claim 15, Gross IV et al teaches a computer system, being a first computer system (“network switch”, [0057]), that comprises a first host (“switch 105”, [0048])), comprising: a processor (“processing unit(s)”, [0244] ); and a non-transitory computer-readable medium (“computer readable medium”, [0244]) having stored thereon instructions (“instructions”, [0244] ) that, in response to execution by the processor, cause the processor to perform a method comprising:  
procedure (240, 265) of detecting, by (240, 265) of the first host,  an egress packet (“packet 305”, [0075]) that is sent from a source virtualized computing instance (“virtual machine”, [0048]) running on the first host (see [0048]) and that requires fragmentation (see “the packet segmentor 265 divides the packet 415 into N segments. N is a number of smaller packets that the packet 495 needs to be segmented into in order to meet the size requirement of the delivery network”, [0079]), wherein the egress packet includes an inner payload (315) and an inner transport layer header (310) (being a UDP packet header) that is generated according to a connectionless transport layer protocol (“UDP”, [0075]); and
procedure (255) of determining, by (255) of the first host,  an outer connectionless transport layer value (“stream identifier”, [0141]) based on content (comprising IP addresses (“IP addresses”, [0141]) in an IP header (310, IP header) and source and destination numbers (“source and destination numbers”, [0141]) in an UDP header (310, UDP header 1)) of the inner transport layer header (see “the stream identifier generator 1030 uses the IP addresses in the IP header 1 and source and destination port numbers in the TCP header 1. In some embodiments, the stream identifier generator 1030 takes a hash value of such information and uses the hash value as the stream identifier”, [0155]);
wherein the method (further see figure 4) further comprises:
procedure (205) of generating, by (205) of a hypervisor (being a switch manager (205, 210)) at the first host that supports the source virtualized computing instance (see [0048, 0133]),  a first encapsulated fragmented packet (420) that includes a first fragment (420, Data) of the inner payload, the inner transport layer header (420, TCP packet header) and a first outer header (420, TCP header 2-1) specifying the outer connectionless transport layer value (420, stream ID); 
procedure (205) of generating, by (205) of the hypervisor at the first host, a second encapsulated fragmented packet (430) that includes a second fragment (430, data) of the inner payload and a second outer header (430, TCP packet header 2-N) specifying the outer connectionless transport layer value (430, stream ID), (see “Since the packet 415 is the payload of a packet 495, the packet segmentor 265 divides the packet 415 into N segments. N is a number of smaller packets that the packet 495 needs to be segmented into in order to meet the size requirement of the delivery network”, [0079] and “In some embodiments, the protocol header generator 270 replicates the TCP header 2 for each of the smaller packets 420, 425, and 430. The replicate TCP headers are TCP headers 2-1 through 2-N”, [0080]); and 
procedure of (410, 235) forwarding, by (410) of the first host, the first encapsulated fragmented packet and the second encapsulated fragmented packet towards a second computer system (“switch 110”, [0053]) that comprises a second host (being the second computer system) to cause receive-side processing based on the outer connectionless transport layer value (“stream identifier”, [0099]) in both the first outer header and the second outer header, (see [0086, 0094, 0191, 0192]),
wherein the receive-side processing includes the second host using the outer connectionless transport layer value to assign/group the first and second encapsulated fragmented packets to a same receive queue at the second host for subsequent reassembly back into the egress packet prior to forwarding the egress packet to a corresponding central processing unit ((Central Processing Unit 1) or (Central Processing Unit 2)) being a destination virtualized computing instance (“virtual machine”, [0053])  running on the second host (see figure 16, and  “In some cases, the destination 130 is a virtual machine. The destination 130 may be configured in the same physical machine in which the switch 110 is configured”, [0053], and “Specifically, this figure illustrates that a NIC 1600 receives packets 1-5, groups the packets based on the source identifier values, and assigns the groups to different central processing units (CPUs) of the switch”, [0191] and “In most cases, it is better to distribute packets that belong to the same stream to the same processing unit”, [0192]).
-Claim 16 is rejected with similar reasons for claim 2.
-Claim 17 is rejected with similar reasons for claim 3.
-Claim 18 is rejected with similar reasons for claim 4.
-Claim 19 is rejected with similar reasons for claim 5.
-Claim 20 is rejected with similar reasons for claim 6.
-Claim 21 is rejected with similar reasons for claim 7.
Response to Arguments
Applicant's arguments filed on 07/27/22 have been fully considered.  However, claims 1-21, after amended with new limitations, are deemed not allowable because of reasons set forth above in this Office Action.
Conclusion





Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Phu whose telephone number is (571)272-3502. The examiner can normally be reached Monday - Friday 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.V.P./Examiner, Art Unit 2463                                                                                                                                                                                                        
/PANKAJ KUMAR/Supervisory Patent Examiner, Art Unit 2463